Hill, J.
1. The persons who, under the deed in question, were to take remainder interests not being certain until the death of the life-tenant, the remainder interests were contingent, and could not become vested until the death of the life-tenant. Darnell v. Barton, 75 Ga. 377.
2. The words “representatives of such children, if any,” as used in the deed, mean children of deceased children of the life-tenant, and do not include the wife of a child who predeceased the life-tenqnt, leaving no children. See Cushman v. Coleman, 92 Ga. 772 (2), 774 (19 S. E. 46); Civil Code (1910), § 3660.
3. Applying the above rulings to the facts alleged in the petition, the court erred in overruling the demurrer.

Judgment reversed.


All the Justices concur.

Claude Bond and C. M. McClure, for plaintiffs in error.
Goode & Owen and James H. & Emmett Shelton, eontrá.